145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Carl Edward BEED, Defendant-Appellant.
No. 96-50638.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Central District of California, Los Angeles.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
COLLINS, J., Presiding

Submitted May 14, 19982

1
Carl Edward Beed appeals his conviction, pursuant to a guilty plea, and sentence for conspiracy and unarmed bank robbery in violation of 18 U.S.C. §§ 371 and 2113(a).  Beed's attorney has filed a brief stating that she can identify no issues for review, and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Beed has filed a supplemental pro se brief.  Our examination of the briefs and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988), discloses no issues for review.  Moreover, Beed's claim of ineffective assistance of counsel is more appropriately raised in a collateral proceeding.  See United States v. Bosch, 951 F.2d 1546, 1549 (9th Cir.1991).  Accordingly, we grant counsel's motion to withdraw, deny Beed's request for appointment of new counsel, and affirm the district court's judgment.


2
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4